Citation Nr: 1139250	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

2.  Entitlement to an initial rating in excess of 10 percent for hypertension prior to January 7, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were promulgated in December 2003 and March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By the December 2003 rating decision, the RO established service connection for diabetes mellitus, and assigned an initial rating of 20 percent effective October 22, 2002.  The subsequent March 2004 rating decision established service connection for hypertension, and assigned an initial rating of 10 percent effective October 22, 2002.  The Veteran appealed, contending he was entitled to higher ratings for both disabilities.  He did not disagree with the effective dates assigned for either of these disabilities.

The Board notes that an October 2009 decision review officer decision established service connection for diabetic nephropathy with proteinuria and hypertensive vascular disease; and assigned a rating of 60 percent from January 7, 2009, for the diabetic nephropathy and hypertension.  As a consequence, the Veteran's separate rating for hypertension was ended as of January 7, 2009, and this claim was not addressed in the October 2009 Supplemental Statement of the Case.  Moreover, the Veteran's representative did not address the hypertension claim in statements submitted in December 2009 and March 2010.  In short, by these actions both the RO and the Veteran treated this issue as having been resolved.  Moreover, the Board observes that a 60 percent rating is the maximum evaluation available for hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Nevertheless, the record does not reflect the Veteran ever withdrew his appeal as to his claim of entitlement to an initial rating in excess of 10 percent for the hypertension prior to January 7, 2009.  The Veteran provided testimony at a hearing before personnel at the RO in April 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The record also reflects the Veteran requested a Board hearing in conjunction with this appeal.  However, this hearing request was cancelled by the Veteran in December 2008.  See 38 C.F.R. § 20.704(e) (2010).

In April 2010 the Board issued a decision that denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In a Joint Motion for Remand (JMR) dated in January 2011, the parties agreed that the matter should be remanded to the Board so that a complete translation of a Spanish document could be obtained, and this was incorporated into a Court Order dated in January 2011.  Pursuant to the Court Order, the case was returned to the Board for readjudication. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case have been completed.  

2.  The October 2003 Spanish language document from the Veteran's private physician was found to be partially illegible by two separate translators, and a complete translation therefore cannot be obtained.  Any additional attempts to obtain a complete translation would be futile. 

3.  The Veteran's service-connected diabetes mellitus, type II, requires insulin and/or oral medication, as well as restricted diet; but does not require regulation of activities.

4.  Prior to January 7, 2009, the Veteran's hypertension was not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

5.  The Veteran's diabetes mellitus, type II, and his hypertension have not been shown to present such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a rating in excess of 10 percent for service-connected hypertension prior to January 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from the initial ratings assigned for diabetes mellitus and hypertension following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the April 2006 RO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in March 2004, May 2006, and January 2009 which included findings as to the symptomatology of the Veteran's hypertension and diabetes mellitus that are consistent with the treatment records and relevant rating criteria.  The Veteran has not identified any prejudice therein or indicated that his diabetes mellitus has increased in severity since the most recent examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

The Board notes that the file contains a Spanish language document from the Veteran's private physician that was dated in October 2003.  In the prior decision of April 2010, the Board relied on a partial translation of that document which was contained in the statement of the case.  Subsequently, the VA attempted to obtain a translation of this document into the English language.  However, the translator found portions of the document to be illegible and was therefore only able to render a partial translation thereof.  In the January 2011 JMR, the parties agreed that a complete translation of this document was necessary in order for there to be a full and fair adjudication of the Veteran's claim.  Consequently, the Board made another attempt to obtain a complete translation of the October 2003 letter.  However, this second translator also found portions of the October 2003 letter to be illegible.  Insofar as 2 separate translators attempted to translate the complete document but each found portions thereof to be illegible, and therefore untranslatable, the Board concludes that a complete translation of the October 2003 letter cannot be obtained and that further attempts to obtain a complete translation would be futile.  The Board concludes that it is not possible to obtain a complete translation of the October 2003 letter because it is partially illegible.

Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.  The Board also concludes that there was substantial compliance with the Court Order that incorporated by reference the JMR.  While a complete translation of the October 2003 letter was not obtained, a second attempt to obtain such a translation was made as a result of the JMR.  However, it proved impossible to obtain a complete translation of the October 2003 document because it is partially illegible.  The Board concludes that nothing further could be done to attempt to comply with the requirements of the JMR because the document in question is partially illegible and the illegible portions cannot be translated into English as determined by two separate translators. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General rating criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis - Diabetes mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or: oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Initially, the Board observes that the Veteran's service-connected diabetes mellitus, type II, is manifested by insulin and/or oral medication, as well as restricted diet.  For example, a February 2003 private medical statement reflects his diabetes was treated with insulin twice a day and hypoglycemic agent.  The May 2006 VA diabetes mellitus examination noted that the Veteran's treatment included insulin.  At that time, it was noted that he did not follow a diet, he just did not take much sugar.  The January 2009 VA diabetes mellitus examination noted that his current treatment included insulin twice a day, as well as the medications Piogli Tazone and Metformin.  The examination also found that he was instructed to follow a restricted or special diet.  Consequently, the Board finds that the symptomatology of the Veteran's service-connected diabetes mellitus is adequately reflected by the current 20 percent rating.

The Board further finds that nothing in the record indicates that the diabetes mellitus has resulted in the type of regulation of activities required for assignment of the next higher rating of 40 percent under Diagnostic Code 7913.  Although the Veteran has contended he does have regulation of activities, the term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  The May 2006 VA examination found that he had no restriction of activities on account of diabetes.  The more recent January 2009 VA examination found he was not restricted in his ability to perform strenuous activities.  In addition, the examiner found that the Veteran's diabetes mellitus had no significant effects on his occupation.

The Veteran has also indicated that he is entitled to a rating in excess of 20 percent because he does experience episodes of ketoacidosis or hypoglycemic reactions.  However, as noted above, such episodes only warrant a higher rating when they result in hospitalization and/or at least monthly visits to diabetic care provider.  The Veteran himself has acknowledged that these episodes are controlled with his medication.  Further, the May 2006 VA examination found that he had no history of ketoacidosis or hypoglycemia, and had had no hospitalizations for ketoacidosis or hypoglycemia.  It was also noted that he visited his diabetic care provider in an irregular fashion.  The January 2009 VA examination found there had been episodes of hypoglycemia reactions or ketoacidosis, but none of the diabetic complications required hospitalization.  Regarding the frequency of visits to a diabetic care provider due to these episodes, it was sated that there had been none.  The examiner also found that the course since onset was stable, with no side effects of treatment.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7913 at any time during the pendency of this case.

The Board also observes that the record does not indicate the Veteran has complications or other conditions due to his service-connected diabetes mellitus which require separate evaluation that are not already in effect.  For example, he has separate evaluations for diabetic nephropathy with proteinuria and hypertensive vascular disease; diabetic peripheral neuropathy of the right upper extremity; diabetic peripheral neuropathy of the left upper extremity; diabetic peripheral neuropathy of the right lower extremity; diabetic peripheral neuropathy of the left lower extremity; erectile dysfunction; and diabetic retinopathy.  His hypertension was also associated with his diabetes mellitus.  The Veteran has not perfected and/or initiated any appeal(s) as to the separate ratings assigned to these disabilities with the exception of hypertension, which is addressed below.

Analysis -- Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Prior to January 7, 2009, the Veteran's hypertension was not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  For example, the March 2004 VA hypertension examination shows blood pressure readings of 140/90 (systolic/diastolic), 150/100, and 140/90; the May 2006 VA hypertension examination shows blood pressure readings of 164/82, 152/97, and 146/80; and a January 2009 VA examination showed three blood pressure readings were all 150/70.  Moreover, there was no indication in the treatment records that the Veteran had blood pressure reading(s) to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 7101.  For example, the treatment records reflect he had a blood pressure reading of 153/83 in October 2004; 146/77 in December 2004; 157/89 in February 2005; 121/71 in July 2005; 111/65 in October 2005; 139/82 in January 2006; 160/88 in April 2006; 152/79 in May 2006; 134/73 in September 2006; 128/75 in October 2006; 121/72 in February 2007; 139/79 in July 2007; 123/77 in August 2007; 132/66 in November 2007; and 167/74 in February 2009.  Further, the February 2009 reading reflects that even if the Board were to evaluate the Veteran's hypertension for the period after January 7, 2009, he would still not be entitled to a rating in excess of 10 percent under Diagnostic Code 7101.

Other considerations

In making the above determinations, the Board notes that it considered whether staged ratings under Fenderson, supra, were appropriate for the Veteran's service-connected diabetes mellitus and/or hypertension.  However, as detailed above, the Board finds that his symptomatology for these disabilities were stable throughout the pendency of this case, and do not reflect that there were any distinctive period(s) where either disability warranted a higher rating.  

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board concurs with the RO's determination that extraschedular consideration is not warranted for either the Veteran's service-connected diabetes mellitus and/or hypertension.  Nothing in the record reflects he has been hospitalized for either disability during the pendency of this case.  Further, the January 2009 VA examiner found that neither disability had significant effects on his usual occupation.  As such, it appears that any occupational impairment attributable to these disabilities is adequately reflected by his current schedular evaluations.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, the symptomatology exhibited by these disabilities is reflected by the criteria associated with the current schedular evaluations; i.e., there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  Consequently, the Board finds that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, even though the Veteran has contended he is entitled to a TDIU, he has indicated that it is due to all of his service-connected disabilities, not just the diabetes mellitus and hypertension.  Moreover, entitlement to a TDIU was denied by rating decisions dated in February 2007 and June 2009, and the Veteran did not appeal.  The Board also reiterates that the January 2009 VA examiner found that neither disability had significant effects on the Veteran's usual occupation.  Therefore, the Board finds that the record does not reflect the Veteran is entitled to a TDIU based on these disabilities.



ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 10 percent for hypertension prior to January 7, 2009, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


